DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claims 1-3, 6, 8-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 2018/0189730, hereinafter “Wilkinson”), in view of Wang (US 2019/0156440, hereinafter “Wang”).
Regarding Claims 1 and 9, Wilkinson teaches 
storing, in a memory of a node in a blockchain network, a blockchain, the blockchain including at least a plurality of blocks, (“In some embodiments, the docking stations 12 utilize a blockchain reservation system. As such, each docking station 12 can be a node within a blockchain network. Pursuant to this, after the docking stations 12 are installed at desired locations and commissioned, each docking station 12 is sent or assigned capacity units for each of the storage locations 22 thereof. In a preferred form, each docking station 12 is sent a blockchain with the maximum number of capacity units for the particular docking station 12. Thereafter, the capacity units of each docking station 12 are represented in a ledger that tracks the availability of each storage location 22. More specifically, the ledger contains a record of available and reserved capacity units for the docking station 12.” See Wilkinson in [0023]) each block including at least […] one or more blockchain data values (“The delivery system 40 provides a public key to the docking station and requests the number of capacity units needed to secure the lockers 18 thereto. The delivery system 40 can request a delivery time range or the docking station 12 can assign a time range for delivery, as desired. The docking station 12 authenticates the public key and creates a blockchain contract to reserve and use the requested capacity units.” See in [0026]), 
receiving, by a receiver of the node, a reservation request, wherein the reservation request includes at least the identifier, a reservation time, a public key of a cryptographic key pair, and a digital signature generated using the private key of the cryptographic key pair (“The delivery system 40 provides a public key to the docking station and requests the number of capacity units needed to secure the lockers 18 thereto. The delivery system 40 can request a delivery time range or the docking station 12 can assign a time range for delivery, as desired. The docking station 12 authenticates the public key and creates a blockchain contract to reserve and use the requested capacity units. The docking station 12 then compares the blockchain contract with the ledger. If the ledger indicates that the capacity units are available for the requested time, the blockchain contract is validated. Thereafter, the ledger is updated to reflect the capacity units reserved by the contract.” See Wilkinson in [0026]; “Transaction A 510 contains owner's 1 public key and owner 0's signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B 520 is formed. The record of transaction B 520 comprises the public key of owner 2 (recipient), a hash of the previous block, and owner 1's signature for the transaction that is signed with the owner 1 's private key 525 and verified using owner 1's public key in transaction A 510.” See in [0042]);
validating, by a processing device of the node, the digital signature using the public key (“In some embodiments, when each transaction record is created, the system may check previous transaction records and the current owner's private and public key signature to determine whether the transaction is valid.” See Wilkinson in [0042]);
executing, by the processing device of the node, the […] contract using at least the public key and the reservation time (“When the customer retrieves the products 44 from the locker 18, the locker 18 and/or docking station 12 can send a notification message to the delivery system 40 to notify the delivery service of the completed delivery and the availability of the locker 18 for pick-up. Further, by some approaches, the contract includes a pick-up time or deadline by which the locker 18 should be decoupled from the docking station 12 so that docking station 12 can accurately and reliably form contracts with the delivery systems 40.” See Wilkinson in [0032]; “In some embodiments, the blockchain illustrated in FIG. 7 comprises a hash chain protected by private/public key encryption. Transaction A 510 represents a transaction recorded in a block of a blockchain showing that owner 1 (recipient) obtained an asset from owner 0 (sender). Transaction A 510 contains owner's 1 public key and owner 0's signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B 520 is formed. The record of transaction B 520 comprises the public key of owner 2 (recipient), a hash of the previous block, and owner 1's signature for the transaction that is signed with the owner 1 's private key 525 and verified using owner 1's public key in transaction A 510. When owner 2 transfers the asset to owner 3, a block containing transaction C 530 is formed. The record of transaction C 530 comprises the public key of owner 3 (recipient), a hash of the previous block, and owner 2's signature for the transaction that is signed by owner 2's private key 535 and verified using owner 2's public key from transaction B 220.” See in [0042]); and
transmitting, by a transmitter of the node, one or more data values to an internet-enabled device […] (See Wilkinson in [0032]). 
Wilkinson does not expressly teach each block including at least a block header.  The term block header is known in the art to be created in the ledger of a created node in the blockchain. 
However, Wang does teach each block including at least a block header (“The block generation module generates a unique block header for the new block using at least the unique hash value, the unique timestamp and contents of the most recently added block in response to the successful transaction.” See Wang in [0007]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Wilkinson the “block header”, as taught by Wang, because the block header would include information related to the block that is part of the security of the distributed ledger.
Wilkinson does not expressly teach wherein one of the one or more blockchain data values included in one of the plurality of blocks includes a smart contract including at least an identifier and one or more terms. 
However, Wang does teach the plurality of blocks includes a smart contract including at least an identifier and one or more terms (“The block generation module also generates the new block that comprises the unique block header, the information of the successful transaction, at least one of the plurality of smart contracts and the contents of the most recently added block in response to the successful transaction.” See Wang in [0007]; “The external room reservation/cancellation requests may be transmitted from external OTA modules and/or booking engines to reserve or cancel at least one room of the hotel with the aid of the API or the communication protocol developed using the Ethereum-based smart contracts.” See in [0042]; “The room reservation event from anyone of the OTA modules OTA1, OTA2, . . . , OTAM or the booking engines BE1, BE2, . . . , BEN may be an external room reservation request or an external room cancellation request (if a reservation has been confirmed to be successful) from a client. The room reservation event from the PMS module 210 may be an internal room reservation request, an internal room cancellation request, or an internal room checkout request. Upon receiving a room reservation request, the intermediate processor 264 checks the room inventory record 268 to confirm if the room reservation request can be allowed, for example, according to availability of a requested room or if allowance of the room reservation request will cause overbooking in the hotel,” where the identifier can be interpreted as the record identifier, see in [0047]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Wilkinson the “smart contract and blockchain data”, as taught by Wang, because the blockchain data would include information related to the block that would be secured within the distributed ledger as restricted by the smart contract.
Wilkinson does teach the use of a smart contract (“In some embodiments, the rules in a blockchain may comprise clauses of a smart contract that is enforced by the peer-to-peer network.” See Wilkinson in [0042]).  
Wilkinson does not expressly teach executing the smart contract; and transmitting as part of the execution of the smart contract. 
However, Wang does teach 
executing the smart contract (“Also, the blockchain-based room inventory management system 200 utilizes Ethereum-based smart contracts to generate a common application programming interface (API) and/or a common communication protocol for communications with the OTA modules and/or the booking engines. In some examples, the common API is for those OTA modules and/or the booking engines which are also Ethereum-based, and the common communication protocol is for those OTA modules and/or the booking engines which are not Ethereum-based.” See Wang in [0039]; “In some examples, the intermediate transceiver 262 is implemented as an application programming interface (API) server, and the API server is used for, based on the Ethereum-based smart contracts stored in the intermediate memory 266, translating the room reservation request into a form that the PMS module 210 and the intermediate server system 250 can easily understand, i.e., replacing functions of the channel manager 150.” See in [0046]); and
transmitting as part of the execution of the smart contract (“The communications between the intermediate server system 250 (or specifically the transaction proxy server 260) and the OTA modules OTA1, OTA2, . . . , OTAM and/or the booking engines BE1, BE2, . . . , BEN are supported by the smart contracts stored in the intermediate memory 266. The intermediate processor 264 utilizes at least one of the plurality of smart contracts to access and/or update contents of the room inventory record 268.” See Wang in [0046]; “In some examples, the intermediate processor 264 determines whether a room reservation event, which may be a room reservation request, a room checkout request, or a room cancellation request from the PMS module 210 or anyone of the OTA modules OTA1, OTA2, . . . , OTAM or the booking engines BE1, BE2, . . . , BEN, is a successful transaction.” See in [0042]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Wilkinson the “execution of the smart contract”, as taught by Wang, because the smart contract further supports the management of the blockchain to secure the information stored in the distributed ledger.
Regarding Claims 2 and 10, Wilkinson, in view of Wang, teaches the limitations of claims 1 and 9. Wilkinson, in view of Wang, further teaches the one or more data values includes the public key (See Wang in [0042]).
Regarding Claims 3 and 11, Wilkinson, in view of Wang, teaches the limitations of claims 2 and 10. Wilkinson, in view of Wang, further teaches 
receiving, by a receiver of the internet-enable device, a new digital signature from a computing device (“The record of transaction B 520 comprises the public key of owner 2 (recipient), a hash of the previous block, and owner 1's signature for the transaction that is signed with the owner 1 's private key 525 and verified using owner 1's public key in transaction A 510. When owner 2 transfers the asset to owner 3, a block containing transaction C 530 is formed. The record of transaction C 530 comprises the public key of owner 3 (recipient), a hash of the previous block, and owner 2's signature for the transaction that is signed by owner 2's private key 535 and verified using owner 2's public key from transaction B 220. In some embodiments, when each transaction record is created, the system may check previous transaction records and the current owner's private and public key signature to determine whether the transaction is valid.” See Wilkinson in [0042]);
validating, by a processing device of the internet-enabled device, the new digital signature using the public key (See in [0042]); and
opening, by the internet-enabled device, an electronic lock interfaced with the internet-enabled device to provide access to a shared space (“Thereafter, the user can open the locker 18 using any suitable method, such as by entering a passcode or biometric information using the interface 32, sending access rights data, such as a passcode or the like, to the control circuit 26 with the customer device 66, using a key, and so forth.” See in [0031]).
Regarding Claims 6 and 14, Wilkinson, in view of Wang, teaches the limitations of claims 1 and 9. Wilkinson further teaches the one or more data values includes the reservation time (“Further, by some approaches, the contract includes a pick-up time or deadline by which the locker 18 should be decoupled from the docking station 12 so that docking station 12 can accurately and reliably form contracts with the delivery systems 40.” See Wilkinson in [0032]). 
Regarding Claims 8 and 16, Wilkinson, in view of Wang, teaches the limitations of claims 1 and 9. Wilkinson further teaches 
processing, by the processing device of the node, a blockchain transaction for payment of a reservation amount to a recipient address, the blockchain transaction including one or more transaction inputs (“Now referring to FIG. 7, an illustration of blockchain based transactions according to some embodiments is shown. In some embodiments, the blockchain illustrated in FIG. 7 comprises a hash chain protected by private/public key encryption. Transaction A 510 represents a transaction recorded in a block of a blockchain showing that owner 1 (recipient) obtained an asset from owner 0 (sender). Transaction A 510 contains owner's 1 public key and owner 0's signature for the transaction and a hash of a previous block.” See Wilkinson in [0042]), 
wherein the recipient address is generated by the processing device of the node using a public key included in the smart contract (the recipient address is not defined as given much patentable weight because it is not recited to have functional relationship with the functional claim language, where it is generated outside of the claimed invention and not recited to be used by the claimed invention; the recipient address is generated and provided to complete the transaction, where the access of the location confirms the transaction was successful: “When a delivery person arrives at the location of the docking station 12, as shown in FIG. 4, the locker 18 communicates with the docking station 12 over any suitable communication network 30 to validate the transaction.” See Wilkinson in [0028]), and
the reservation request further includes the one or more transaction inputs (“Nodes may verify that the owner is in possession of the asset and/or is authorized to transfer the asset based on prior transaction records when a block containing the transaction is being formed and/or verified.” See Wilkinson in [0041]).


Claims 4, 5, 7, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, in view of Wang, and further in view of Choi (US 2019/0147674, hereinafter “Choi”).
Regarding Claims 4 and 12, Wilkinson, in view of Wang, teaches the limitations of claims 1 and 9. Wilkinson, in view of Wang, does not expressly teach the one or more data values includes a one-time password.
However, Choi does teach the one or more data values includes a one-time password (“In an embodiment of the digital door lock system, the temporary password transmitted by the server to the door lock device and the user terminal is a one-time password (OTP); and the server is configured to: recreate the one-time password to transmit it to the door lock device and the user terminal if after requesting the user input for resetting a digital door lock password to the user terminal, the digital door lock password is not transmitted from the user terminal within a predetermined time.” See Choi in [0016]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Wilkinson the “use of an OTP in a reservation system”, as taught by Choi, because the OTP would further support the process of a secure distributed ledger to secure the transaction and information of a customer.
Regarding Claims 5 and 13, Wilkinson, in view of Wang, in view of Choi, teaches the limitations of claims 4 and 12. Wilkinson, in view of Wang, in view of Choi, does teach 
receiving the one-time password (“The door lock device 400 receives and stores a digital door lock password from the server 100 and opens or closes a door lock depending on whether the stored digital door lock password is matched with a password inputted by the user. The door lock device 400 may include a beacon transmission/reception unit adapted for identifying the user by transmitting/receiving a beacon signal to/from the user terminal.” See Choi in [0049]); and
opening an electronic lock interfaced with the internet-enabled device (See Choi in [0049]).
Regarding Claims 7 and 15, Wilkinson, in view of Wang, in view of Choi, teaches the limitations of claims 4 and 12. Wilkinson, in view of Wang, in view of Choi, further teaches opening, by the internet-enabled device, an electronic lock interfaced with the internet-enabled device to provide access to a shared space based on the reservation time. (See Choi in [0049], See Wilkinson in [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685